DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication dated 07/22/2022.
Claims 1-20 are pending in this application.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 03/18/2022.  The references cited on the PTOL 1449 form have been considered.

Remarks

3.	Applicants’ argument(s) have been fully considered, but are not persuasive. 
	Particularly, Applicant argued at page 10, paragraph 4: 
	“… However, Gomes contains no teaching or suggestion that the bridge die 221 includes a connectivity region that implement communication pathways between the first base die second 201a and the second base die section 210b.”  

	Applicant’s argument is not agreed.




	Gomes discloses at paragraph [0027]:
	“… Referring to FIG. 2D, the bridge die 221 is connected to bumps above a top surface of the first base die section 201a and above a top surface of the second base die section 201b and forms a bridge that communicatively couples the first base die section 201a and the second base die section 201b…”

	Since the bridge die 221 forms a bridge that communicatively couples the first base die section 201a and the second base die section 210b, one of ordinary skills in the art would understand, or it would have been inherent, that the bridge die 221 
must include a communicative means, or a communicative path, that communicatively couples the first die to the second die.   Such communicative means/path must be obviously or inherently located in a certain region of the bridge die 221, and such region is reasonably considered as a connectivity region.

Claim Rejections - 35 U.S.C. § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US 2020/0211970)
	Regarding claim 1, Gomes discloses a semiconductor package comprising:
	a first die 201a (see fig. 2C); 
	a second die 201b; and 
	an interconnect die 221 coupled to a first plurality of through-die vias 211a in the first die 201a and a second plurality of through-die vias 211b in the second die 201b.

	Gomes further obviously or inherently discloses:
	wherein the interconnect die 221 includes a connectivity region (or a communicative means, or a communicative pathway) that implements communication pathways between the first die and the second die.  
	Gomes discloses at paragraph [0027]:
	“… Referring to FIG. 2D, the bridge die 221 is connected to bumps above a top surface of the first base die section 201a and above a top surface of the second base die section 201b and forms a bridge that communicatively couples the first base die section 201a and the second base die section 201b…”
	Since the bridge die 221 forms a bridge that communicatively couples the first base die section 201a and the second base die section 210b, one of ordinary skills in the art would understand that, or it would have been inherent that, the bridge die 221 
must include a communicative means, or a communicative path, that communicatively couples the first die to the second die.   Such communicative means/path must be obviously or inherently located in a certain region of the bridge die 221, and such region is reasonably considered as a connectivity region.

	Regarding claim 2, Gomes discloses the semiconductor package of claim 1, wherein the first die 201a includes a first die pad region 209a on a first surface of a first substrate (substrate forming the first die 201a), the first plurality of through-die vias 211a connecting the first die pad region 209a to a second surface of the first substrate; and 
	wherein the second die 201b includes a second die pad region 209b on first a surface of a second substrate (substrate forming the second die 201b), the second plurality of through-die vias 211b connecting the second die pad region 209b to a second surface of the second substrate.  See fig. 2C.

	Regarding claim 3, Gomes discloses the semiconductor package of claim 2, wherein a first plurality of die pads 209a of the interconnect die 221 is connected to the first plurality of through-die vias 211a and a second plurality of die pads 209b of the interconnect die 221 is connected to the second plurality of through-die vias 211b.  See fig. 2C.

	Regarding claim 4, Gomes discloses the semiconductor package of claim 1, wherein the interconnect die 221 is hybrid bonded to the first die 201a and the second die 201b.  See fig. 2C.

	Regarding claim 5, Gomes discloses the semiconductor package of claim 1, wherein the first die 201a, the second die 201b, and the interconnect die 221 are system-on-a-chip dies.  See figs. 2C-2D.

	Regarding claim 7, Gomes discloses the semiconductor package of claim 1, wherein a third die 203a (figs. 2C, 2D) is coupled to the first die 201a using third plurality of through-die vias 211a in the first die 201a; and 
	wherein a fourth die 203b is coupled to the second die 201b using a fourth plurality of through- silicon vias 211b in the second die 201b.  

	Regarding claim 8, Gomes discloses an apparatus comprising: 
	a component (see para. 0061); and 
	a semiconductor package operatively connected to the component, the semiconductor package comprising: 
		a first die 201a (see figs. 2C, 2D); 
		a second die 201b; and 
		an interconnect die 221 coupled to a first plurality of through-die vias 211a in the first die 201a and a second plurality of through-die vias 211b in the second die 201b.

	Gomes further obviously or inherently discloses:
	wherein the interconnect die 221 includes a connectivity region (or a communicative means, or a communicative pathway) that implements communication pathways between the first die and the second die.  
	Gomes discloses at paragraph [0027]:
	“… Referring to FIG. 2D, the bridge die 221 is connected to bumps above a top surface of the first base die section 201a and above a top surface of the second base die section 201b and forms a bridge that communicatively couples the first base die section 201a and the second base die section 201b…”
	Since the bridge die 221 forms a bridge that communicatively couples the first base die section 201a and the second base die section 210b, one of ordinary skills in the art would understand that, or it would have been inherent that, the bridge die 221 
must include a communicative means, or a communicative path, that communicatively couples the first die to the second die.   Such communicative means/path must be obviously or inherently located in a certain region of the bridge die 221, and such region is reasonably considered as a connectivity region.

	Regarding claims 9-12, Gomes discloses the apparatus comprising all claimed limitations.  See the rejections of claims 2-6, respectively.

	Regarding claim 14, Gomes discloses the apparatus of claim 8, wherein a third die 203a is coupled to the first die 201a using a third plurality of through-die vias 211a in the first die 201a; and
	wherein a fourth die 203b is coupled to the second die 201b using a foruth plurality of through-silicon vias 211b in the second die 201b.  See figs. 2C, 2D.

	Regarding claim 15, Gomes discloses a method of creating interconnects between dies 201a, 201b (see fig. 2D, and also fig. 2C) using a cross-over die 221 and through-die vias 211a, 211b, the method comprising: 
	stacking an interconnect die face-down 221 on respective back surfaces of a first die 201a and a second die 201b (fig. 2D); and 
	bonding the interconnect die 221 to a first plurality of through-die vias 211a in the first die 201a and a second plurality of through-die vias 211b in the second die 201b.

	Gomes further obviously or inherently discloses:
	wherein the interconnect die 221 includes a connectivity region (or a communicative means, or a communicative pathway) that implements communication pathways between the first die and the second die.  
	Gomes discloses at paragraph [0027]:
	“… Referring to FIG. 2D, the bridge die 221 is connected to bumps above a top surface of the first base die section 201a and above a top surface of the second base die section 201b and forms a bridge that communicatively couples the first base die section 201a and the second base die section 201b…”
	Since the bridge die 221 forms a bridge that communicatively couples the first base die section 201a and the second base die section 210b, one of ordinary skills in the art would understand that, or it would have been inherent that, the bridge die 221 
must include a communicative means, or a communicative path, that communicatively couples the first die to the second die.   Such communicative means/path must be obviously or inherently located in a certain region of the bridge die 221, and such region is reasonably considered as a connectivity region.

	Regarding claim 16, Gomes does not specifically disclose the method of claim 15, further comprising, prior to stacking the interconnect die, removing a portion of the back of the first die and the second die to expose the first plurality of through-die vias and the second plurality of through-die vias.  
	However, figures 2C, 2D of Gomes does show the structures where the first plurality of through-die vias 211a and the second plurality of through-die vias 211b are exposed from the back surfaces of the first die 201a and the second die 201b, and exposed to bumps 209a and 209b.  As shown in figs. 2C, 2D, one of ordinary skills in the art would understand that these vias 211a, 211b must be processed to be exposed prior to forming and contacting to bumps 209a, 209b.  Furthermore, it would have been obvious to one of ordinary skills in the art that to expose the through-die vias, planarizing and thinning the back surface of the die through which the vias are formed is a well known and common method since such method would yield a structure in which the back surface of the die and the exposed through-die vias are coplanar with each other, which create an ease for the next forming step.



	Regarding claim 17, Gomes discloses the method of claim 15, wherein stacking an interconnect die 221 face-down on respective back surfaces of a first die 201a and a second die 201b includes (at least electrical) aligning a first plurality of die pads 205 of the interconnect die 221 for connection to the first plurality of through-die vias 211a and a second plurality of die pads of the interconnect die for connection to the second plurality of die pads 211b.  See figs. 2C, 2D.

	Regarding claim 18, Gomes discloses the method of claim 15, further comprising: 
	stacking a third die 203a face-down on the back surface of the first die 201a; and 
	bonding the third die 203a to a third plurality of through-die vias 211a in the first die 201a.  See fig. 2D.L160

	Regarding claim 19, Gomes discloses the method of claim 15, wherein the first die 201a, the second die 201b, and the interconnect die 221 are system-on-a-chip dies.  See fig. 2D.

6.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US 2020/0211970) and further in view of Rubin et al. (US 2021/0159211)
	Regarding claims 6, 13, and 20, Gomes discloses the semiconductor package comprise all claimed limitations, as discussed above, except for wherein the connectivity region comprises fabricated die-level redistribution layer structures that implement communication pathways between the first die and the second die.  

	Rubin discloses a semiconductor package comprising an interconnect die 312 (a bridge wafer 312, see figs. 3E, 3F) wherein the interconnect die 312 includes a connectivity region (wafer-level redistribution layer, paras. 0012, 0044) wherein the connectivity region comprises fabricated die-level redistribution layer structures that implements communication pathways between a first die 320 and a second die 330.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Gomes so that the connectivity region of Gomes comprises fabricated die-level redistribution layer structures that implements communication pathways between the first die and the second die, as that taught by Rubin, in order to provide high I/O interconnect density and high bandwidth signal distributions between two or more individual IC chips that are joined to the interconnect bridge devices (or the connectivity region, see para. 0040, and paras. 0044 of Rubin).

Conclusion

7.	THIS ACTION IS MADE FINAL.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on 9:00AM - 5:00PM  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is (571)273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
December 12, 2022